NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/13/2021 has been entered. Claims 1-6, 8-22 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/13/2021.
Allowable Subject Matter
Claims 1-6, 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 12, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a first injector unit attached to the forward casing and extending radially through an injector port in the forward casing, such that a portion of the first injector unit is disposed within the first thimble and a main fuel inlet of the first injector unit is disposed radially outward of the forward casing, wherein the first injector unit, the injector port, the first thimble, and the first thimble aperture are disposed along an injection axis extending inwardly toward the secondary combustion zone, wherein the first annulus conveys the flow of air  in a first direction towards the head end, and the second annulus conveys the second flow of air in a second direction opposite the first direction towards and into the first thimble. 
	The closest prior art includes Stoia (US 2014/0260264), which teaches a combustor comprising a liner, an outer sleeve surrounding the liner forming a first annulus therebetween, Quillevere (US 3,934,409), Matsumoto (US 2010/0229557), Romig (US 2013/0283801) teach fuel injector units extending into a thimble assembly coupled to a combustion liner.  However, the prior art fails to teach or make obvious their application in a combustor having first and second annulus conveying respective flows in opposite directions, with the thimble communicating with the second annulus. 
Claims 2-6, 8-11, 13-22 are allowable for the same reasons as claims 1 & 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741